

116 HR 4523 IH: Nonprofit Property Protection Act
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4523IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Green of Texas (for himself, Mr. Lawson of Florida, Mr. Panetta, Ms. Jackson Lee, Mr. Meeks, Mr. García of Illinois, and Mr. Clay) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Liability Risk Retention Act of 1986 to expand the types of commercial insurance
			 authorized for risk retention groups serving nonprofit organizations, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Nonprofit Property Protection Act . 2.Commercial insuranceThe Liability Risk Retention Act of 1986 is amended—
 (1)in section 2(a) (15 U.S.C. 3901(a))— (A)in paragraph (6), by striking and at the end;
 (B)in paragraph (7)(B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new paragraph:
					
 (8)commercial insurance includes all forms of commercial insurance, except that such term does not include health, life, or disability insurance or workers compensation insurance.; 
 (2)in section 3(b) (15 U.S.C. 3902(b))— (A)in paragraph (2), by striking and at the end;
 (B)in paragraph (3), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new paragraph:
					
 (4)subject to subsection (i) of this section, the provision of other lines of commercial insurance by a risk retention group to an organization organized and operated exclusively for purposes identified under section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)), provided that—
 (A)the risk retention group serves nonprofit organizations with tax-exempt status under section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3));
 (B)the risk retention group has been chartered or licensed as an insurance company under the laws of a State and authorized to engage in the business of insurance under the laws of such State;
 (C)the risk retention group has engaged in the business of insurance pursuant to the charter or license and authority described in subparagraph (B) for a period not less than ten consecutive years;
 (D)the risk retention group maintains capital and surplus of at least $10,000,000, as calculated in accordance with accounting principles generally accepted in the United States; and
 (E)the total insured value of the risks covered by the initial policy for other forms of commercial insurance provided by a risk retention group to any one member of the risk retention group does not exceed $50,000,000, provided further that—
 (i)the amount specified in this paragraph shall, beginning one year after the date of the enactment of the Nonprofit Property Protection Act and on an annual basis thereafter, be adjusted by a percentage equal to the estimated percentage increase, if any, in the Consumer Price Index, which adjustment shall be subject to approval by the risk retention group’s domicile state regulator; and
 (ii)for purposes of this paragraph, any computation of total insured value shall exclude liability insurance coverage provided by a risk retention group to any member as authorized pursuant to this Act.; and
 (3)in section 3 (15 U.S.C. 3902), by adding at the end the following new subsection:  (i)State authority To restrict forms of commercial insurance other than liability (1)Requirements for restrictionSubject to paragraph (2), a risk retention group may not commence offering forms of commercial insurance other than liability in a State if the insurance regulatory authority for such State makes publicly available on a website of such authority the identities of three or more licensed admitted carriers in such State that—
 (A)have filed forms, rates, and rules for monoline property coverage written on the property portion of a businessowners policy and monoline automobile physical damage coverage;
 (B)have active in-force policies of monoline property and monoline automobile physical damage coverage issued to nonprofit organizations in such State at the time the information required under this paragraph is initially made publicly available; and
 (C)the monoline property and monoline automobile physical damage coverages offered by each such carrier are easily accessible in such State to nonprofit organizations through the independent broker marketplace.
 (2)Treatment of risk retention groups with in-force policiesAny risk retention group having an active, in-force commercial insurance policy authorized in subsection (b)(4) in a State at the time that the information required under paragraph (1) for such State is initially made publicly available, shall remain authorized to continue to write commercial insurance pursuant to subsection (b)(4).
 (3)DefinitionFor purposes of this subsection, the term nonprofit organization means an organization with tax-exempt status under section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3))..
 3.Conforming and clarifying amendmentsThe Liability Risk Retention Act of 1986 is further amended— (1)in section 2(a)(4) (15 U.S.C. 3901(a)(4))—
 (A)in subparagraph (C)(i), by striking a liability and inserting an; and (B)in subparagraph (G)—
 (i)in clause (i), by inserting or other commercial after liability each place such term appears; and (ii)in clause (ii), by inserting or other commercial after liability;
 (2)in section 3 (15 U.S.C. 3902)— (A)in subsection (a)(1)(C), by inserting or other commercial after liability; and
 (B)in subsection (d)(1)(B), by inserting or other commercial after liability; and (3)in section 6(b) (15 U.S.C. 3905(b)), by inserting or other forms of commercial  before insurance by a risk retention group.
 4.Amendment to short titleSection 1 of the Liability Risk Retention Act of 1986 (15 U.S.C. 3901 note) is amended by striking Liability Risk Retention Act of 1986 and inserting Risk Retention Act of 1986. 